Citation Nr: 1236754	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  08-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for status post nasal fracture and status post inferior orbital rim fracture, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1973 to August 1983.  He had subsequent service in the Army National Guard with periods of active duty from November 1990 to May 1991 and from September 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the Veteran requested a hearing before a Veterans Law Judge.  A Board hearing was scheduled for December 10, 2009 at the St. Petersburg RO; however, the Veteran failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

During the course of the appeal, the Veteran appointed a Veterans Service Organization (VSO) as his representative.  After the case was certified to the Board, the Veteran appointed a private attorney as his representative, which had the effect of revoking the VSO's representation.  See 38 C.F.R. § 14.631(f)(1) (2011).  Thereafter, the private attorney withdrew his representation.  See 38 C.F.R. §§ 14.631(c), 20.608(b) (2011).  In September 2012, the Board sent the Veteran a letter asking him whether he wished to appoint a new representative or represent himself.  Later that month, the Veteran responded that he wished to represent himself.  Accordingly, the Board considers the Veteran to be self-represented in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

The Board finds it necessary to remand the case to the agency of original jurisdiction (AOJ) for additional development.

In regard to the acquired psychiatric disorder claim, the Veteran expressly filed a claim of service connection for PTSD.  VA treatment records include a diagnosis of PTSD.  The treatment records also contain diagnoses of dysthymic disorder and major depressive disorder, and note symptoms of depression and panic attacks.  In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation potentially applies to the Veteran's PTSD claim on appeal.  The revised regulation states that:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f)(3) (2011).

In support of his claim, the Veteran reported experiencing a stressor that occurred in 1991 when he was stationed in Saudi Arabia during the Persian Gulf War.  He stated that he was assigned to the 304 LEM CO and charged with the inventory and collection of equipment in the deserts of Kuwait.  The Veteran states that, in the performance of these duties, he witnessed at least two decomposing bodies in the desert.  Notably, he also indicated that he experienced a traumatic event when he witnessed his younger brother shot in the head in December 1967.

As to PTSD, the initial diagnosis was made after a PTSD screen was positive in September 2005 at the VA outpatient clinic (VAOPC) in Jacksonville, Florida.  An April 2006 record appears to attribute the PTSD to combat, but the evidence does not show that the Veteran participated in combat with the enemy.  Additionally, records from that time period note the Veteran's stressor of witnessing decomposing bodies in Kuwait and also the shooting incident involving his brother.  The earliest post-service treatment for psychiatric problems was from April to May 1996 at the VA Medical Center (VAMC) in Atlanta, Georgia.  At that time, the Veteran was diagnosed with dysthymic disorder when he received inpatient treatment for substance abuse.  From 2006 to 2008, the Veteran was diagnosed with major depressive disorder with noted symptoms of depression and panic attacks.  None of his treatment providers commented on whether any of the Veteran's non-PTSD psychiatric disorders are related to his military service.

First, as to the reported in-service stressor, in August 2007, the RO determined that the stressor was not verified and the information provided was insufficient to send to the United States Army and Joint Services Records Research Center (JSRRC) to research the stressor.  The VA Adjudication and Procedure Manual currently states that a denial of a PTSD claim because of an unconfirmed stressor is improper unless certain sources of information confirm that the claimed stressor cannot be verified.  The sources of information include JSRRC, the National Archives and Records Administration (NARA), and the Marine Corps University Archives (MCUA).  M21-1MR, Part III, Subpart iv, ch. 4, sec. H(32)(i) (2012).

In the Veteran's case, his service personnel records document that he served in the Southwest Asia theater from September 17, 1991, to November 23, 1991.  He was assigned to the 304 LEM CO in Saudi Arabia.  This time period of just over two months is narrow enough to allow for a JSRRC request.  Additionally, as the Veteran's unit is identified, a request should be made on remand as to whether soldiers assigned to this unit would have been sent to Kuwait to inventory and collect equipment and whether they would have been located in areas where they would have come into contact with decomposing bodies.  See 38 C.F.R. § 3.159(c)(2)(i) (2011) (VA has a duty to assist veterans in obtaining records in the custody of a Federal department, including in cases of records requested to corroborate a claimed stressful event in service if the veteran provides information sufficient for the records custodian to conduct a search of the corroborative records).

The Board notes that even if the information does not specifically identify the Veteran, the corroboration of the Veteran's personal participation is not required.  The records need only imply the Veteran's participation, such as identifying unit participation.  See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Next, the Veteran has not yet been afforded a VA examination in connection with this claim.  Regardless of the outcome of the stressor verification request, the Veteran should be scheduled for a VA psychiatric examination as he has set forth an in-service stressor that may be akin to a "fear of hostile military or terrorist activity."  A VA psychiatric examination should be conducted in order to have a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, determine whether the Veteran in fact meets the criteria for a DSM-IV diagnosis of PTSD and whether it can be confirmed that any claimed in-service stressor due to fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, or whether any diagnosed PTSD is related to a verified in-service stressor.  Additionally, an opinion should be provided as to whether the Veteran has any other psychiatric disorder that is attributable to his military service.

Furthermore, in January 2007, the Veteran identified a facility where he received mental health treatment-"Lake City Mental Health" in Lake City, Florida.  Records from this facility have not been obtained or requested.  On remand, the Veteran should be asked if this facility is a VA or private facility and to more clearly identify the facility.  A record request should be made if sufficient information is provided by the Veteran.  See 38 C.F.R. § 3.159(c).

With respect to the nasal fracture claim, the Veteran has been granted service connection and the disability has been evaluated as 10 percent disabling.  The most recent VA compensation examination of the nasal area was conducted in April 2007.  Since that time, the Veteran has indicated that he has problems breathing through his nose and with scars inside his nose, and he has received treatment at the Jacksonville VAOPC.  Given that over five years have passed since the most recent VA compensation examination and that the disability may have worsened, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of the nasal fracture disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Relevant to both claims, it appears that the Veteran receives treatment through the VA facilities located in Jacksonville, Florida, and Gainesville, Florida.  As such, while on remand, the AOJ should obtain treatment records pertaining to the Veteran's acquired psychiatric disorder, and status post nasal fracture and status post inferior orbital rim fracture from such facilities for the period from April 2008 to the present.

The Board notes that additional evidence was associated with the claims file subsequent to the AOJ's most recent consideration of the case in a May 2008 statement of the case (SOC).  The evidence includes VA treatment records associated with the paper claims file currently before the Board and the Veteran's Virtual VA electronic claims file.  Moreover, Virtual VA contains January 2010 and November 2011 rating decisions pertaining to other claims that reference evidence that is not presently in the paper claims file or Virtual VA.  Therefore, a remand is also necessary to associate with the claims file any records referenced in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).  A remand will also allow for the AOJ to consider the additional evidence with respect to the claims on appeal in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304 (2011). 

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA.

2.  Send a letter to the Veteran asking him to provide information for identifying the "Lake City Mental Health" facility for which he states that he received treatment from in 1999.  Request records from the facility if sufficient information is provided.  All reasonable attempts should be made to obtain any such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain treatment records pertaining to the Veteran's acquired psychiatric disorder, and status post nasal fracture and status post inferior orbital rim fracture from the VA facilities in Jacksonville and Gainesville for the period from April 2008 to the present.  All reasonable attempts should be made to obtain any such records.  If any of those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Undertake any necessary development to independently verify the alleged stressful experience, to include contacting the JSRRC or other appropriate agency.  A record search should encompass the time period from September 17, 1991 to November 23, 1991.  The research should pertain to whether soldiers assigned to the Veteran's unit (304 LEM CO) would have been sent to Kuwait to inventory and collect equipment and whether they would have been located in areas where they would have come into contact with decomposing bodies.  If a search for corroborating information leads to negative results, this should be documented in the claims file.

5.  After completing the above, schedule the Veteran for a VA psychiatric examination.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).  

In addition to an opinion regarding PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any other acquired psychiatric disorder that had its onset during, or is otherwise related to, his active military service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected status post nasal fracture and status post inferior orbital rim fracture.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's status post nasal fracture and status post inferior orbital rim fracture.  Additionally, the examiner should specifically identify the percentage of the nasal passages that are blocked and indicate whether the Veteran has polyps that are the result of any associated rhinitis.  The examiner should also comment on any scarring inside the Veteran's nose and whether it is equivalent to problems caused by polyps.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims on appeal should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

